Citation Nr: 1130260	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for a low back disorder and a right knee disorder. 

In July 2006 the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2007 the Board remanded the case for further development to the RO via the Appeals Management Center (AMC).

In an October 2008 decision, the Board denied the Veteran's claims, and he appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court vacated the Board's October 2008 determination pursuant to a May 2009 Joint Motion for Remand and remanded the claims to the Board.

In November 2009 the Board remanded the case to the RO for further development to comply with the Court's Order.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In November 2009 the Board remanded the case to the RO via the Appeals Management Center (AMC), in part, to attempt to obtain any additional service treatment records available, to specifically include a November 1966 service treatment record from the U.S. Air Force Hospital in Amarillo, Texas pertaining to treatment for the Veteran's right knee after falling down some stairs.  The AMC contacted the National Personnel Records Center (NPRC), received a negative response from the NPRC in August 2010 that a search produced no record for USAF Hospital Amarillo, Texas, and notified the Veteran in September and November 2010 of the efforts taken to obtain the record and the result.  In correspondence dated in April 2011, the Veteran's attorney suggested that the single attempt by the AMC to obtain service treatment records from the Air Force Hospital at Amarillo, Texas pertaining to the November 1966 fall down some stairs from the NPRC was inadequate.  

In pre-service reports of medical history dated in July and August 1966, the Veteran denied having ever worn a brace or back support or a history of recurrent back pain, respectively.  In both reports he checked "yes" to a history of "trick" or locked knee.  Collectively, the reports detailed that he hurt his right knee cap in 1959 during gym class in school, and it was nondisqualifying.  Associated medical examination reports dated in July and August 1966 both documented "no physical findings" on clinical evaluation of the lower extremities and spine.

Approximately one week after entrance into military service, a mid-November 1966 radiographic report from the U.S. Air Force Hospital in Amarillo, Texas indicates that the Veteran fell down stairs.  He was brought in on a stretcher, and films of the lumbar spine and the lower thoracic spine were requested.  The x-ray studies of the lumbar and thoracic spine showed no evidence of fracture or bone destruction of the lumbar or thoracic spine, intervertebral disc spaces appeared normal, and there was no evidence of lumbar spondylolisthesis.

In an early-December 1966 report of medical history, he reported a history of "trick" or locked knee and denied any illness or injury other than those already noted.  A physician's summary noted that the Veteran had fractured his left knee in 1961 with NCNS (no complications, no sequelae).  In a December 1966 medical examination report clinical evaluation findings of the lower extremities were reported as normal.  Neither report described current knee pain attributed to the recent fall down the stairs.  However, a May 1967 medical evaluation report noted a sprained right knee in November 1966 that was treated and mildly symptomatic.  

Available service treatment records first reflect complaints of back pain and disclosure of a pre-service October 1966 automobile accident in March 1967 when he presented to the dispensary at the Stewart Air Force Base (AFB), stating that he had been in an automobile accident in October 1966 prior to entering service and since then had intermittent low back pain.  He reported present back pain for the past two days.  He was admitted to the ward.  A discharge note dated four days later indicated that he had responded well to pelvic traction, analgesics.  X-ray studies were "suggestive of discogenic disease L-3, L4."  Four days after his hospital discharge, he was placed on temporary physical profile until June 1967 for chronic low back pain.  A June 1967 evaluation indicated that x-ray films were essentially negative as narrowing of L3-4, L4-5, and L5-S1 was illusionary as the lateral view was not a true lateral.  The impression was mild chronic lumbosacral strain. 

In summary, the Veteran had entrance examinations dated prior to the October 1966 car accident wherein he reportedly injured his back.  A mid-November 1966 x-ray indicates that the Veteran fell down the stairs, but that spine x-rays were negative.  A general physical examination in December 1966 revealed no findings concerning a back condition.  Throughout service, the Veteran was seen for complaints of back pain, sometimes revealing objective findings such as muscle spasm, and sometimes being negative.  Although one x-ray appeared to reflect interspace narrowing, such was later interpreted during an orthopedic consultation as an illusion based on positioning.  Other x-rays during service were negative.  As the Veteran had multiple somatic complaints throughout service, some clinicians raised the question of malingering.  It was noted that he disliked the job he was doing and that he desired to get out of the service.  He was noted to have multiple symptoms of a passive-aggressive character disorder.  During the course of service, the Veteran was evaluated, found fit for duty at some times and placed on a limited profile at others, but ultimately was discharged due to unfitness from his pre-existing back disorder. 

The Board also observes that the first post-service medical evidence regarding a low back disability was in February 2002.  In a private treatment record from M. L., M.D., the Veteran complained of a pinched feeling in his groin and difficulty walking; the plan included an x-ray study of his right hip.  A February 2002 report addressed to Dr. M. L. described the radiographic findings of the pelvis and right hip and also indicated that degenerative disease involving the lower lumbar spine was noted.  The impression included degenerative disease of the lower lumbar spine.  Also, post-service private treatment records from M. L., M.D., dated from July 1998 to February 2002 were silent for complaints regarding right knee problems.  

The Veteran and his spouse have provided some lay statements and testimony regarding aggravation of a pre-service back injury during military service with stable symptoms since that time and regarding a right knee disability since falling down the stairs during basic training.  The Veteran is invited to submit any additional medical or lay evidence to support a continuity of low back and right knee symptomatology since separation from military service.  A right knee disability was first documented after service during the May 2003 VA joints examination.  In private treatment records associated with his disability records from the Social Security Administration (SSA), a June 2003 right knee MRI study revealed acute partial tear of the anterior cruciate ligament, tear of the posterior horn of the lateral meniscus, tear of the posterior horn of the medial meniscus, sprain of the medial collateral ligament, and osteoarthritis.  In a September 2003 treatment note from S. R., M.D., the Veteran stated that he has had right knee pain for one to two years with increasing symptoms over the past six months; he denied any accident or injury.

In his March 2004 application for SSA disability benefits and in statements to the May 2003 VA examiner, he reported working for over 19 years as a manager at an automotive warehouse and that at least one-third to two-thirds of his day involved lifting 50 pounds or more.  He claimed that severe knee and hip damage limited his ability to work and that he stopped working in November 2003.

In light of the above, and upon consideration of the arguments presented by appellant's counsel concerning the adequacy of the 2010 VA examination, the Board finds that an additional VA medical opinion should be sought with respect to the claim for service connection for a back condition.  Thus, the claims file should be forwarded to an orthopedic surgeon to obtain an opinion as to whether the Veteran's pre-existing back injury was aggravated by service, and if so, whether any current back condition is related to the in-service aggravation. 

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

With respect to the right knee claim, the Board notes the Veteran asserts that he injured the right knee in November 1966.  The service treatment records disclose that on a March 1967 referral to the orthopedic clinic, it was reported that the Veteran had been hospitalized earlier that month for right knee pain.  The clinical history on a March 1967 X-ray study of the right knee noted an unstable knee.  When he was seen in April 1967, the Veteran reported right knee pain.  It was indicated that he had swelling.  He was treated with an ace bandage.  On medical evaluation in May 1967, it was reported that he had sprained his right knee in November 1966, that he was treated for it, and that he was mildly symptomatic.  The Board finds that a new VA examination should be scheduled to determine whether any current right knee disability is related to service, to include the right knee complaints noted therein.  

In addition, the RO should make an additional attempt to obtain any treatment records from the U.S. Air Force Hospital in Amarillo, Texas, to include a written request directly to the hospital.  In addition, service treatment records reflect that he received treatment or was hospitalized or admitted on numerous occasions for a variety of complaints, but mostly related to his back, at the U.S. Air Force Dispensary at Stewart Air Force Base (AFB), New York and at the U.S. Army Hospital at West Point, New York.  The RO should attempt to obtain in-patient treatment records from these facilities.

As a final matter, it does not appear that the Veteran's service personnel records have been requested.  Such records could contain relevant information since the Veteran was discharged due to being unfit for service due to a medical condition.  Accordingly, such records should be requested on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records through official channels and associate them with the claims file.  All efforts to obtain such records should be documented.  If the records cannot be obtained the Veteran and his representative should be notified of such. 

2.  The RO should undertake appropriate action to obtain any additional service treatment records, including in-patient hospitalization records, from the U.S. Air Force Hospital in Amarillo, Texas; the U.S. Air Force Dispensary at Stewart Air Force Base (AFB), New York; and/or the U.S. Army Hospital at West Point, New York; or other appropriate sources.  All records and/or responses received should be associated with the claims file.  If necessary, a direct request to the facilities for the records should be made.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard to allow the appellant the opportunity to obtain and submit those records for VA review.

3.  The RO should ask the Veteran to specify all of the private and VA medical providers that he has not previously identified where he has received treatment for his claimed low back and right knee disabilities since separation from service.  After securing the necessary release, the RO should obtain any records which are not duplicates of those already in the claims file. 

4.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the claims file should be forwarded to an orthopedic surgeon to obtain an opinion concerning the Veteran's back disorder.  If an examination is deemed necessary to provide the requested opinions, then one should be scheduled. 

Following a thorough review of the claims folder, the specialist is asked to respond to the following:

(a) Did the Veteran's preexisting back injury undergo a permanent increase in severity of the underlying disorder during service?  Or were the complaints documented during service no more than a temporary exacerbation of symptoms?  In rendering the opinion, the examiner should explain why the symptoms and findings noted in service, to include a fall down the steps that required x-ray of the spine and the multiple subsequent treatment for and complaints of back pain, do or do not reflect permanent worsening of the pre-existing low back disability. 
(b) If there was an increase in the severity of the underlying low back disability during service, the examiner should provide an opinion as to whether that increase was clearly due to the natural progress of the disorder.  Please provide the medical reasoning for your conclusion. 
(c) Is any current (i.e. since the date of claim in 2002) low back disorder related to the in-service low back complaints?  Please provide the medical reasoning for your conclusion.
(d) If any low back disability is deemed to have been first manifested in service, that is, it did not pre-exist service, the examiner should so indicate and provide the medical reasoning for the conclusion.

5.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the Veteran should be scheduled for a VA joints examination by a physician to evaluate the current nature of his right knee disorder and to obtain an opinion as to whether any current knee disorder (i.e. since the date of claim in 2002) is possibility related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following a thorough review of the claims folder and interview and examination of the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability arose during service or is related to an event or injury in service, to include a fall down the stairs in November 1966 (although the clinical record of such treatment is missing), complaints of instability on a March 1967 radiology request, findings of swelling in April 1967, and a notation that the knee was mildly symptomatic on a medical evaluation in May 1967.   The examiner should provide the medical reasoning for the conclusions reached.  

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

